NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 06/10/2022 have been fully considered and are persuasive.  The rejection of claims 1-2, 4-11, 13-17, and 19-20 has been withdrawn and a Notice of Allowance is issued herewith.

Allowable Subject Matter
Claims 1-2, 4-11, 13-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the limitations “receive the first incoming message having a new first incoming temporary identifier value, wherein the new first incoming temporary identifier value is based on the first incoming temporary identifier value and does not equal the first incoming temporary identifier value” and “compare the new first incoming temporary identifier value to the second incoming temporary identifier value to determine when the new first incoming temporary identifier value is related to the second incoming temporary identifier value and discard the second incoming message when the new first incoming temporary identifier value is related to the second incoming temporary identifier value” in combination with the remaining limitations of the claim are not found in any reasonable combination of the prior art, therefore, claim 1 is allowed.  
With respect to claim 10, the limitations “receiving the first message having a new first temporary identifier value, wherein the new first temporary identifier value is based on the first temporary identifier value and does not equal the first temporary identifier value,” “comparing the first new temporary identifier value to the second temporary identifier value to determine if the new first temporary identifier value is related to the second temporary identifier value,” and “discarding the second message when the new first temporary identifier value is related to the second temporary identifier value” in combination with the remaining limitations of the claim is not found in any reasonable combination of the prior art, therefore, claim 10 is allowed.  
With respect to claim 16, the limitations “changing the first temporary identifier value to a new first temporary identifier value, wherein the new first temporary identifier value is based on the first temporary identifier value and does not equal the first temporary identifier value” are not found in any reasonable combination of the prior art, therefore, claim 16 is allowed.  
Claims 2, 4-9, 11, 13-15, 17, and 19-20 depend from an allowed base claim, therefore, claims 2, 4-9, 11, 13-15, 17, and 19-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474